

EXHIBIT 10.4
CONFIRMATION OF INCREASE IN LETTER OF CREDIT
March 13, 2019    
Reference is made to the Letter of Credit Reimbursement Agreement, dated as of
November 23, 2015 (as amended, restated, supplemented or otherwise modified, the
“Agreement”), among Renaissance Reinsurance Ltd. (the “Borrower”), various
Lenders party thereto, Bank of Montreal, as Documentation Agent, Citibank Europe
plc, as Collateral Agent, and ING Bank N.V., London Branch, as Letter of Credit
Agent.  Capitalized terms used herein and not otherwise defined shall have the
respective meanings ascribed thereto in the Agreement.
1.    Pursuant to Section 2.1(a) of the Agreement, the Borrower has requested
that the stated amount of the Letter of Credit described in clause (a)(i)(x) of
Section 2.1 of the Agreement be increased by $75,000,000 to a stated amount of
$255,000,000. Each of the Lenders hereby confirms that, effective on the
Increase Effective Date it has agreed to increase the stated amount of the
Letter of Credit in an amount equal to its Applicable Percentage of the
$75,000,000 increase amount.
2.    Each Lender (a) represents and warrants that it has made its own credit
analysis and decision to increase the stated amount of the Letter of Credit and
without reliance on any Agent or any other Lender and (b) agrees that (i) it
will, independently and without reliance on any Agent or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Agreement and (ii) it will perform in accordance with their terms all
of the obligations which by the terms of the Agreement are required to be
performed by it with respect to the increase in the stated amount of the Letter
of Credit.
4.    Increase Effective Date: March 13, 2019; provided that on or prior to such
date, (i) a Letter of Credit Application for an amendment to the Letter of
Credit to increase the stated amount of the Letter of Credit has been received
by the Letter of Credit Agent, (ii) the Collateral Agent has confirmed that the
Eligible Collateral in the Collateral Account has a Collateral Value not less
than the Required Collateral Amount after giving effect to the increase in the
stated amount of the Letter of Credit and (iii) the Letter of Credit Agent has
received confirmation from Lloyd’s that the Managing Agent has submitted all
necessary documents regarding its plan to provide Funds at Lloyd’s.
5.    The Borrower agrees that on the Increase Effective Date it will pay to
each Lender an upfront fee in the amount of $18,750.


6.    The Borrower hereby represents that (i) on the date hereof, each
representation and warranty set forth in Agreement and the other Credit
Documents is true and correct in all material respects on and as of the date
hereof with the same effect as if made on and as of the date hereof (except to
the extent any such representation or warranty relates solely to an earlier
date, in which case such representation or warranty was true and correct as of
such date) and (ii) no Default, Event of Default or Full Collateralization Event
exists or will exist before and after giving effect to the increase in the
stated amount of the Letter of Credit. The Borrower hereby confirms that the
Agreement, Security Agreement, the Control Agreement and each other Collateral
Document remains in full force and effect after giving effect to the increase to
the stated amount of the Letter of Credit set forth herein.


7. This Confirmation shall be binding upon, and inure to the benefit of, the
parties hereto and their respective successors and assigns. This Confirmation
may be executed in any number of counterparts and by the different parties
hereto on separate counterparts and each such counterpart shall be deemed to be
an original, but all such counterparts shall together constitute but one and the
same Confirmation.  Delivery of a counterpart hereof, or a signature page
hereto, by facsimile or in a .pdf or similar file shall be effective as delivery
of a manually executed original counterpart thereof.
8.    THIS CONFIRMATION SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF NEW YORK (NOT INCLUDING SUCH STATE’S CONFLICT OF LAWS
PROVISIONS OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW).
[Remainder of page intentionally left blank.]


IN WITNESS WHEREOF, the undersigned have executed this Confirmation as of the
date first above written.
RENAISSANCE REINSURANCE LTD.


By: /s/ Aditya K. Dutt    
Name: Aditya K. Dutt    
Title: SVP, Treasurer    


BANK OF MONTREAL, as Documentation Agent



By: /s/ Benjamin Mlot
Name: Benjamin Mlot
Title: Director    




BANK OF MONTREAL, LONDON BRANCH, as a Lender



By: /s/ Tom Woolgar
Name: Tom Wollgar
Title: Managing Director, Corporate Banking




By: /s/ Scott Matthews
Name: Scott Matthews
Title: MD










CITIBANK EUROPE PLC., as Collateral Agent


By: /s/ Niall Tuckey
Name: Niall Tuckey
Title:    




CITIBANK EUROPE PLC., as a Lender


By: /s/ Niall Tuckey
Name: Niall Tuckey
Title:    






ING BANK N.V., LONDON BRANCH., as Letter of Credit Agent


By: /s/Olive Yu
Name: Olive Yu
Title: Director





By: /s/ Alan Prosser
Name: Alan Prosser
Title: Vie President






ING BANK N.V., LONDON BRANCH., as a Lender


By: /s/Olive Yu
Name: Olive Yu
Title: Director





By: /s/ Alan Prosser
Name: Alan Prosser
Title: Vie President










        